CASE 0:21-cv-01267-SRN-TNL Doc. 5-5 Filed 06/11/21 Page 1 of 3




                    EXHIBIT 5
        CASE 0:21-cv-01267-SRN-TNL Doc. 5-5 Filed 06/11/21 Page 2 of 3




From: Danette Zaghari-Mask
Sent: Tuesday, March 20, 2018 6:09:27 PM
To: Suhaib Allababidi; Marwa Elbially
Subject: Re: Following up, CAIR DFW
Asalaamu'Alaikum,

She is looking for financial compensation. The most serious risk she presents right now is in the
form of public pressure and defamatory speech against DFW.
RECOMMENDATION:
ASAP, an attorney needs to offer her a sum of money (I suggest 10K in two installments (5K
each) separated by 5 months) with a non-disclosure agreement. It also needs to be made clear to
her that, again, she was asked to come at the same rate of pay in a different role that fit within her
niche of expertise. Also, she was not discriminated against as a non-Muslim, however, because she
didn't have a demonstrated record of interest in civil rights to serve as the executive director for a
major metropolitan area at a civil rights organization.

Marwa, if I can get you a template of a non-disclosure agreement, can you modify it for TX and
be in contact with her?

Danette Zaghari-Mask
Nonprofit and Compliance Attorney
Council on American Islamic Relations
dzaghari-mask@cair.com
(202) 909-3508
www.cair.com




From: Suhaib Allababidi
Sent: Tuesday, March 20, 2018 5:41:34 PM
To: board@cairdfw.org
Subject: Fwd: Following up, CAIR DFW
What do you suggest we do. I know we are working with an attorney to work things out, but
what do you suggest I message her.


---------- Forwarded message ----------
        CASE 0:21-cv-01267-SRN-TNL Doc. 5-5 Filed 06/11/21 Page 3 of 3


From: Karen Hernandez <karenlesliehernandez@gmail.com>
Date: Mon, Mar 19, 2018 at 12:12 PM
Subject: Following up, CAIR DFW
To: Suhaib Allababidi <alsuhaib@gmail.com>, Sabina Rafiqi <srafiqi@hotmail.com>, Rifat
Malik <rifnmalik@hotmail.co.uk>
Cc: Nihad Awad <Nawad@cair.com>, Victor URI <vkazanjian@uri.org>


Good morning, Suhaib...

I'm writing to follow up on your email as it's been over 2 weeks since I've heard from you.

As you can imagine, this is a stressful time. Also, I have since found out that I am unable to
get a reimbursement for the Airbnb I rented in Dallas for the month of March, so this is, of
course, another financial hardship I have had to incur, due to CAIR DFW's mismanagement.

Also, I have several people in the Muslim and Interfaith community asking me what's
happening and wondering why I'm not in Dallas. With this, and the fact that I am now left to
search for another full time job, I am in professional and financial peril. I have sought legal
counsel in Texas because of how CAIR DFW has treated me.

I have been more than kind and patient in this process and it is due to CAIR DFW's gross
mismanagement that I am in this position. I'd hate for word to get out as to how I've been
treated and that CAIR DFW's donors insisted I not be Executive Director because I'm not
Muslim, and that the Board caved to their demands. As Rifat said, when referring to donors
pulling their money from CAIR DFW because of me, "It wasn't a huge threat, but it was a big
enough threat where we had to do something and change your job title." This definitely
wouldn't bode well for CAIR as a whole if word got out.

I would appreciate a conversation with you soon.

Karen
